Title: From George Washington to Brigadier General Anthony Wayne, 3 December 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters Morris Town 3d Decemr 1779.
        
        Your favr of yesterday reached me in the Evening. I only arrived here the day before, and have not yet had leisure to look about me, or finally determine upon the arrangement and disposition of the troops this Winter, and consequently must defer the decision of the question you make concerning the light Infantry. All the Officers of the Corps, except those of

Massachusets, may safely send for their Baggage and Winter Cloathing to Morris town, as it will there be convenient for them whether they remain embodied or join their respective Regiments.
        I am obliged to you for the New York papers and am with great Regard Dear Sir Your most obt Servt
        
          Go: Washington
        
      